                                              United States Bankruptcy Court
                                             Northern District of California
In re:                                                                                                     Case No. 20-30062-DM
ADI Ventures, Inc.                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0971-3                  User: jbolts                       Page 1 of 1                          Date Rcvd: Mar 13, 2020
                                      Form ID: FIND                      Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 15, 2020.
db             +ADI Ventures, Inc.,   136 Del Monte,   San Francisco, CA 94112-3619

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 15, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 13, 2020 at the address(es) listed below:
              Eddy Hsu    on behalf of Debtor   ADI Ventures, Inc. eddyhsu@ehlawgroup.com,
               HsuER74029@notify.bestcase.com
              Janina M. Hoskins   jmelder7@aol.com, Ca80@ecfcbis.com
              Michael T. O’Halloran   on behalf of Interested Party Andrew Hung mto@debtsd.com
              Office of the U.S. Trustee / SF   USTPRegion17.SF.ECF@usdoj.gov
                                                                                            TOTAL: 4




          Case: 20-30062            Doc# 7       Filed: 03/15/20          Entered: 03/15/20 21:20:47                Page 1 of 2
Form FIND
                                   UNITED STATES BANKRUPTCY COURT
                                     California Northern Bankruptcy Court

In    ADI Ventures, Inc.                                    Case No.: 20−30062 DM 7
Re:
   dba Ecoqube                                   Chapter: 7
   dba ADI Ventures
   dba Auqa Design Innovation, LLC
   dba Aqua Design Innovation
        Debtor(s)


                                                 FINAL DECREE



The estate of the above named debtor has been fully administered.

   The deposit required by the plan has been distributed.

IT IS ORDERED THAT:

   Janina M. Hoskins is discharged as trustee of the estate of the above−named debtor and the
bond is canceled.

   the chapter 7 case of the above−named debtor is closed;
and

   Other




Dated: 3/13/20                                    By the Court:

                                                  Dennis Montali
                                                  United States Bankruptcy Judge




      Case: 20-30062       Doc# 7      Filed: 03/15/20        Entered: 03/15/20 21:20:47        Page 2 of 2
